 A'




                                                  RECEIVED
 1    DAVID L. ANDERSON(CABN 149604)                   JAN 1 7 2019^^Ay
      United States Attorney^                          SUSAN Y. SOONG
                                                                        L/
                                                                        ^
 2                                               CLERK, U.S. DISTRICT COURT
      BARBARA
       .   , ,
              J. VALLIERE
                   . ..
                         (DCBN
                          ^
                               4393«3)th
                                     •'
                                         district of California
                                         r\h\y\ AMrv r\cmoc
                                                       OAKLAND OFFICE
 3    Chier, Criminal Division

 4    PHILIP J. KEARNEY(CABN 114978)                                                    FILFD
      Assistant United States Attorney
 5
               450 Golden Gate Avenue, Box 36055
                                                                                          JAN 22 2019
 6             San Francisco, California 94102-3495                                      SUSAN Y SOi'X,
               Telephone:(415)436-7023
 7             F/^:(415)436-7234
               philip.keamey@usdoj.gov
 8
      Attorneys for United States of America
 9
                                       UNITED STATES DISTRICT COURT
10
                                     NORTHERN DISTRICT OF CALIFORNIA
11
                                               OAKLAND DIVISION
12

13    UNITED STATES OF AMERICA,                            CASE NO. 4-19-70023 KAW

14            Plaintiff,
         V.
                                                           MOTION AND [PR©P©Seej ORDER TO FILE
15                                                        REDACTED COMPLAINT; MOTION AND
                                                          •[PRQRQgj^ ORDER TO UNSEAL REDACTED
16    SANDFORD BEMI FAISON,                                COMPLAINT

17            Defendant.

18

19             The United States, by and through Assistant United States Attorney Philip J. Kearney, hereby
20    moves this Court for an order allowing the government to publicly file with the Court a redacted copy of
21    the original complaint previously filed under seal in this matter. A copy ofthe proposed redacted
22    complaint is attached hereto as Exhibit A. The original, sealed Complaint contains details ofthe FBI
23    methodologies used to investigate this offense, as well as information regarding the purported chemical
24    weapon involved in this matter which could potentially spur copycat-type behavior. The United States
25    seeks to maintain the original complaint under seal, but seeks to publicly file the attached redacted
26    complaint which removes sensitive portions ofthe original which was previously disclosed to the
27    defendant. The United States also moves to unseal the above-entitled matter going forward -with the
28
      MOTION AND ORDER REGARDING FILING OF REDACTED
      DOCUMENT                                1
      4-19-70023 KAW
 1   exception ofthe original (non-redacted) complaint.

 2


 3   DATED: January 17, 2019                                   Respectfully submitted,

 4                                                             ALEX G. TSE
                                                               U
 5


 6

 7                                                             THIEIP J. KEARNEY
                                                               Assistant United States Attorney
 8

 9
                                           [PROrOSED] ORDER
10
            Upon motion of the United States and good cause having been shown,IT IS HEREBY
11

12   ORDERED that a redacted copy ofthe Complaint charging Sandford Bemi Faison, be publicly filed

13   with the Clerk's Office. IT IS HEREBY FURTHER ORDERED that the above-entitled matter be

14   unsealed with the exception ofthe original (non-redacted) complaint which will remain under seal.
15
            IT IS SO ORDERED.
16

17
     DATED: January^,2019
                                                               HON>KANDIS A. WESTMORE
18
                                                               U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
     MOTION AND ORDER REGARDING FILING OF REDACTED
     DOCUMENT                               2
     4-19-70023 KAW
